                                          Case 4:17-cv-01268-JST Document 722 Filed 05/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIVEPERSON, INC.,                                   Case No. 17-cv-01268-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: FINAL JUROR
                                                  v.                                         QUESTIONNAIRE
                                   9

                                  10     [24]7.AI, INC.,                                     Re: ECF No. 713
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered the parties’ joint response regarding the juror

                                  14   questionnaire. ECF No. 713. The Jury Office has been able to accommodate the parties’ requests.

                                  15   Attached to this order is the final juror questionnaire that the Jury Office will distribute.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 4, 2021
                                                                                         ______________________________________
                                  18
                                                                                                       JON S. TIGAR
                                  19                                                             United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
